Dear Mr. Wilson:
This opinion is issued in response to your request for a ruling on the following question:
         If an individual is convicted (pursuant to Section 311.310, RSMo, 1978) of supplying intoxicating liquor to a minor, is he/she disqualified from holding a liquor license pursuant to Section 311.060, RSMo 1978, and disqualified from employment pursuant to Regulation 11 CSR 70-2.140 (13)?
Section 311.060 RSMo 1978 provides in pertinent part:
         . . . no person shall be granted a license or permit hereunder . . . who has been convicted . . . of a violation of the provisions of any law applicable to the manufacture or sale of intoxicating liquor.
Regulation 11 CSR 70-2.140(13) provides in pertinent part:
         No licensee shall employ on or about the licensed premises any person who has been convicted . . . of a violation of the provisions of any law applicable to the manufacture or sale of intoxicating liquor.
Both of these prohibitions are founded on a conviction for "the manufacture or sale" of intoxicating liquor. Contra-distinctively, your question concerns a conviction for supplying intoxicating liquor to a minor. A conviction for the supply of intoxicating liquor to a minor is distinct from a conviction for selling intoxicating liquor to a minor.
CONCLUSION
It is the opinion of this office that, if an individual is convicted of supplying intoxicating liquor to a minor, there is no violation of § 311.060 RSMo or Regulation11 CSR 70-2.140(13).
The foregoing opinion, which I hereby approve, was prepared by my Assistant, James R. Cumbee.
Sincerely,
                                  JOHN ASHCROFT Attorney General